Citation Nr: 1003215	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for visual 
complications, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran was scheduled to appear before the Board on May 
9, 2007 for a videoconference hearing.  In an April 2007 
telephone call, however, the Veteran requested that his 
videoconference be cancelled and that the Board make a 
decision based on the evidence of record.  The Veteran's 
request for a Board hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.704 (2009).  

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran was exposed to herbicides in service.  

2.  There is no competent evidence of diabetes mellitus type 
II in service or for many years after service, and there is 
no competent evidence that relates diabetes mellitus to 
service.

3.  Visual complications are not shown to have existed in 
service and current visual complications, if existent, have 
not been shown to be etiologically related to service or to a 
service-connected disability.

4.  A psychiatric disorder was not present in service or 
manifested for many years thereafter, and no psychiatric 
disorder is otherwise related to service.

5.  PTSD based on a verified in-service stressor is not 
shown.

CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Visual complications were not incurred in or aggravated 
by service, and are not proximately due to or a result of a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by as a result of active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in November 2004 and December 2004 pre-rating 
letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
Veteran's claims for service-connected diabetes mellitus, 
visual complications, and PTSD as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The March 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the November 2004 and December 
2004 letters.  

A May 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
Veteran was provided with specific notice regarding VA's 
assignment of disability ratings and effective dates only 
after adjudication of the claim through the February 2006 
statement of the case.  However, the absence of such pre-
adjudication notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran, and by his representative 
on his behalf.  The Board finds that no additional RO action 
to further develop the record is warranted. 

The Board notes that the Veteran has not been afforded VA 
examinations to determine the nature and etiology of his 
diabetes, his claimed visual complications or PTSD.  However, 
a VA examination or opinion is deemed necessary only if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
requirement to examine the Veteran is not triggered as the 
evidence of record does not meet these initial evidentiary 
thresholds. 
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 488, 
494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

II.  Diabetes Mellitus 

A. Laws and Regulations 

The Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ.  If it is determined that a 
Veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

If a Veteran did not serve in the units specified by the DoD 
between April 1968 and July 1969, but was exposed to an 
herbicide agent defined in 38 C.F.R. § 3.307(a)(6) during 
active service and has a disease on the list of diseases 
subject to presumptive service connection, VA will presume 
that the disease is due to the exposure to herbicides.  See 
38 C.F.R. § 3.309(e).  In other words, if the record shows 
that the Veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain enumerated 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

The diseases that are deemed to be associated with herbicide 
exposure include diabetes mellitus type II if manifest to a 
degree of 10 percent any time after service.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, as noted earlier, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).  

B.  Factual Background 

The Veteran's service treatment records are silent as to 
complaints of or treatment for diabetes mellitus.  Service 
personnel records show that the Veteran served in Korea 
between January 1967 and March 1968 and was enroute to the 
continental United States in March 1968.  

Private treatment records from Ahoskie Family Physicians 
practice dated in March 1996 noted a diagnosis of new-onset 
diabetes.  The Veteran's physician stated that the Veteran 
would be started on an oral anti-hypoglycemic agent.  
Treatment notes dated in February 2000 noted that the Veteran 
was keeping his blood glucose well controlled.  It was noted 
that the Veteran's family history was significant for a heavy 
family history of diabetes mellitus.  A diagnosis of diabetes 
mellitus type II, controlled with early renal manifestations 
was provided.  

Hampton VA Medical Center (VAMC) treatment notes dated in 
December 2004 noted a diagnosis of diabetes mellitus.  In his 
April 2005 notice of disagreement, the Veteran asserted that 
he was exposed to Agent Orange during recon missions and 
field training with units outside of the headquarters 
company.  The Veteran stated further that he did not leave 
Korea until April 1968.  In December 2009, the Veteran 
provided a statement in support of his claim which stated 
that the Veteran was supposed to serve on a twelve month tour 
in Korea but ended up staying there for fourteen months.  

C.  Analysis

As previously stated, establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Here, the record lacks evidence of an in-service 
incurrence of diabetes and medical evidence of a nexus 
between service and diabetes mellitus.

In this case, the facts have failed to demonstrate that the 
Veteran's diabetes mellitus manifested to a degree of 10 
percent compensable within a year of service.  38 C.F.R. 
§ 3.307.  In fact, the Veteran's first demonstrated diagnosis 
of diabetes mellitus is shown in records dated in March of 
1996, thus the Veteran's diabetes may not be presumed to have 
been incurred in service on the basis of chronicity.  

The Veteran's personnel records show that the Veteran served 
in Korea between January 1967 and March 1968.  Exposure to 
herbicides is presumed for those who served in Korea in units 
specified by the DoD between April 1968 and July 1969.  The 
Veteran's service personnel records show that the Veteran 
left Korea before the period of presumption and thus he may 
not be presumed to have been exposed to herbicides.  The 
Board notes that in his April 2005 notice of disagreement, 
the Veteran contended that he was in Korea until April, 
rather than March, of 1968.  The Board however affords the 
service personnel records more probative weight than the 
Veteran's more recent statements as they were recorded closer 
in time to the Veteran's service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence can have greater 
probative value than history as reported by the Veteran).  

Despite the unavailability of any presumption, if the 
evidence demonstrated that the Veteran was exposed to an 
herbicide, such exposure could be used to help determine that 
the Veteran's diabetes mellitus was incurred in service.  In 
this case, however, while the Veteran has asserted that he 
was exposed to Agent Orange, there is no evidence which shows 
exposure to herbicides and thus the evidence has not shown an 
in-service incurrence of diabetes mellitus.  No evidence, lay 
or otherwise, has been submitted to corroborate the Veteran's 
assertions.

Additionally, despite the Veteran's consistent treatment with 
his private physicians, the Veteran's records contain no 
evidence whatsoever which links his service in Korea to his 
diabetes mellitus, instead the Veteran's physician noted in 
February 2000 that the Veteran's family had a history of 
diabetes mellitus suggesting that the Veteran's diabetes was 
related to his family history.  

As the evidence has failed to show an in-service incurrence 
of diabetes mellitus type II and a nexus linking the 
Veteran's current diabetes mellitus type II to his service, 
the Veteran's claim for service connection must fail.

	




III.  Visual Complications

A.  Factual Background

The Veteran's service treatment records are silent as to any 
visual impairments or injuries to the eye.  The Veteran's 
March 1966 pre-induction examination and April 1969 
separation examination both note normal eyes.  

Treatment records from the Ahoskie Family Physicians dated in 
April 1996 note that the Veteran complained of blurred vision 
which he believed to be due to a low blood sugar.  The 
Veteran's physician noted that he felt that the Veteran's 
blurred vision may be more longstanding that the Veteran 
realized and that he did not feel that it was due to a sudden 
decrease in glucose.  A treatment note dated in August 2002 
noted the Veteran's complaints that his right eye continued 
to droop, the Veteran further stated that his right eye was 
puffy and that he felt pressure in that eye.  The Veteran's 
physician noted that the Veteran had had bell's palsy on the 
right side of his face two years prior which would be slow to 
heal.  In a review of systems it was noted that the Veteran 
denied blurred vision and vision loss and complained of 
excessive discharge from his right eye.  Treatment notes from 
the Ashoskie Family Physicians and the Hampton VAMC noted no 
additional complaints or problems relating to the eyes.

B.  Analysis

The Board finds that the Veteran's treatment records contain 
no formal diagnosis of any disorder of the eye.  
Additionally, there is no objective medical evidence relating 
this condition to the Veteran's active service.  Service 
treatment records are silent as to disorders of eye.  As 
stated above, service connection will be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As there is no objective medical evidence showing that the 
Veteran's claimed eye disorder is related to any incident of 
service, the Board finds that the Veteran's claims for 
service connection on a direct basis must fail.  

The Veteran has asserted that his claimed eye disorder is the 
result of his diabetes mellitus type II.  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  In 
this case, however, the Veteran's diabetes mellitus has not 
been found to be service-connected and thus the Veteran's 
claimed eye disorder may not be service-connected on a 
secondary basis.

IV.  PTSD

A.  Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS,FOURTH 
EDITION (DSM-IV) as the governing criteria for diagnosing 
PTSD.
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, as in the Veteran's case, the claimant did not 
serve in combat, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

The Veteran's treatment records show that Veteran has been 
diagnosed with anxiety.  Although he has not specifically 
raised a claim for service connection for a psychiatric 
disorder other than PTSD, the Board must nonetheless consider 
this possible additional entitlement.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for service 
connection for PTSD encompasses a claim for service 
connection for a psychiatric disability no matter how it is 
diagnosed).

B.  Factual Background

The Veteran's service treatment records are silent as to any 
psychological problems or stressor incidents.  Ahoskie Family 
Physicians treatment notes dated in September 1996 noted a 
past medical history of anxiety.  Treatment notes dated in 
March 2001 and September 2001 also note a diagnosis of 
anxiety.  In December 2004, the RO provided the Veteran with 
a PTSD questionnaire to describe his stressors but the 
Veteran failed to respond to the RO's request for 
information.  Treatment notes from the Hampton VAMC dated in 
December 2004 showed that the Veteran had positive PTSD 
screen results.  Additional December 2004 PTSD evaluation 
notes noted that the Veteran stated that his trauma did not 
occur while on active duty.  The Veteran further reported 
symptoms of re-experiencing and hyperarousal.  

VAMC treatment notes dated in April 2005 noted that the 
Veteran was a track vehicle mechanic who was based for a year 
in Korea.  The evaluating clinical social worker noted that 
in regards to the Veteran's military experiences, the Veteran 
did not identify any stressors that met the DSM IV criteria 
for PTSD.  The Veteran reported that he found basic training 
and serving in Korea to be very stressful and that he 
sometimes had to be on guard duty at night when he was often 
afraid that something would happen to him but that nothing 
actually happened.  The Veteran reported that he was never in 
any situations where he felt his life or the lives of others 
were in danger and that he never had to fire his weapon nor 
was he fired upon.  The Veteran's evaluating clinical social 
worker stated that the Veteran did not meet the criteria for 
PTSD.  It was further noted that the Veteran should be 
scheduled for a mental health intake to assist him in 
addressing depressive symptoms related to chronic medical 
issues. 

C.  Analysis

While the Veteran stated that he has PTSD related to service, 
the record is completely silent as to any diagnosis of PTSD.  
In absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In addition, as a layperson, the Veteran is not 
competent to provide a probative as to whether he in fact 
does have PTSD. See Jandreau, 492 F. 3d 137 (2007).

The Board notes that the Veteran's PTSD screen was positive 
in December 2004, however, it is clear that further 
evaluation of the Veteran demonstrated that the Veteran did 
not meet the DSM IV PTSD criteria.  Because there is no 
current diagnosis for PTSD, the evidence does not show that 
the Veteran has a current disability related to, or incurred 
in service.  

As stated previously, a claim for service connection for PTSD 
encompasses a claim for service connection for a psychiatric 
disorder no matter how it is diagnosed.  In this case, the 
Veteran's records demonstrate that the Veteran has been 
diagnosed with anxiety and the records also indicate that the 
Veteran demonstrated signs of depression.  The Board finds, 
however that the Veteran has not been diagnosed with 
depression and, as there has been no showing of a link 
between the Veteran's anxiety and his service, the 
preponderance of the evidence is against a claim for service 
connection for a psychiatric disorder.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  The 
preponderance of the evidence is against the Veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDERS

Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to herbicide agents, is 
denied.

Entitlement to service connection for visual complications, 
to include as secondary to diabetes mellitus, is denied. 

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


